Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement, dated as of January 1, 2004 (the “Agreement”), is by
and between American Home Mortgage Holdings, Inc., a Delaware corporation having
a place of business at 520 Broadhollow Road, Melville, NY 11747 (the “Company”),
and Robert F. Johnson, Jr., [address omitted] (the “Executive”).

Whereas the Company wishes to assure itself of the services of the Executive,
and the Executive desires to be employed by the Company, upon the terms and
conditions hereinafter set forth.

Now, therefore, the Company and the Executive hereby agree as follows:

1. Employment. The Company agrees to employ the Executive, and the Executive
hereby accepts such employment by the Company during the term set forth in
Section 2 and on the other terms and conditions of this Agreement.

2. Term. The term of this Agreement shall commence on January 1, 2004, and shall
continue until four weeks after the resignation or discharge of the Executive.

3. Position, Duties and Responsibilities, Rights.

(a) During the term of this Agreement, the Executive shall serve as, and be
elected to and hold the office and title of Executive Vice President, Capital
Markets. As such, the Executive shall have all of the powers and duties usually
incident to such office.

(b) During the term of this Agreement, the Executive agrees to devote
substantially all the Executive’s time, efforts and skills to the affairs of the
Company during the Company’s normal business hours, except for vacations,
illness and incapacity, but nothing in this Agreement shall preclude the
Executive from devoting reasonable periods to (i) manage the Executive’s
personal investments, (ii) participate in professional, educational, public
interest, charitable, civic or community activities, including activities
sponsored by trade organizations, (iii) serve as a director or member of an
advisory committee of any corporation not in competition with the Company or any
of its subsidiaries, or as an officer, trustee or director of any charitable,
educational, philanthropic, civic, social or industry organizations, or as a
speaker or arbitrator; provided, however, that the performance of the
Executive’s duties or responsibilities in any of such capacities does not
materially interfere with the regular performance of the Executive’s duties and
responsibilities hereunder

(c) Place of Performance. In connection with the Executive’s employment by the
Company, the Executive shall be based in an office in Melville, New York, and
shall not be required to be absent from there on travel status or otherwise for
more than a reasonable time each year as necessary or appropriate for the
performance of the Executive’s duties hereunder.

4. Compensation.

(a) During the term of this Agreement, the Company shall pay the Executive, and
the Executive agrees to accept a base salary at the rate of not less than
$259,000.00 per year (the annual base salary as increased from time to time
during the term of this Agreement being hereinafter referred to as the “Base
Salary”). The Base Salary shall be paid in installments no



--------------------------------------------------------------------------------

less frequently than monthly. Any increase in Base Salary or other compensation
shall not limit or reduce any other obligation of the Company hereunder, and
once established at an increased specified rate, the Executive’s Base Salary
hereunder shall not thereafter be reduced.

(b) During the term of this Agreement, the Executive will be paid a bonus for
each calendar quarter (each, a “Bonus Period”) from Secondary Market Profits
(also referred to herein as “SMPs”, and defined as the aggregate price
difference for all loans sold during month, between the price the Company
receives for a loan and the price the Company would have received for the loan
had it sold the loan to the best efforts investor offering the highest price for
the loan, that resulting total plus or minus the gain or loss from hedging
activities allocated to the quarter), as set forth below. For purposes of this
subsection, highest price shall be based on the lock-in period granted a
customer. For purposes of this subsection, hedging activities shall include
pairing-out of unfilled forward sales contracts and options trading. Bonuses
will be earned as follows;

(i) From SMPs for each Bonus Period arising from loans originated by American
Home Mortgage Corp. which are not brokered to American Home Mortgage Acceptance,
Inc, or any other REIT-qualified affiliate of the Company (the “For-Profit
Volume”) as follows: (A) first $300,000 of SMPs— 2%; (B) second $300,000 of
SMPs-1.75%; (C) third $300,000 of SMPs— 1.5%; and (D) SMPs from $900,000 to $10
million— .75%. In addition, if SMPs exceed $10 million (the “Above Target
Profit”), the Executive shall earn a bonus on Above Target Profit of .5%, to the
extent such Above Target Profit is up to 25 basis points of For Profit Volume,
and .75% of Above Target Profits is in excess of 25 basis points of For Profit
Volume.

(ii) From SMPs for each Bonus Period arising from loans originated by American
Home Acceptance, Inc., and any other REIT-qualified affiliate of the Company, as
follows: total loan origination volume of the Company, divided by For Profit
Volume, times the bonus computed per subsection (4)(b)(i), above, less the
amount paid the Executive per subsection 4(b)(i), above.

(iii) Calculation of the amount due the Executive pursuant to this paragraph
4(b) shall be made in good faith by the Company and communicated to the
Executive in writing. If the Executive disagrees with the calculation he shall
notify the Company’s General Counsel in writing within 30 days of receiving the
calculation prepared by the Company. If the Executive does not so notify the
company, the Company’s calculation will be considered accepted by the Executive,
and will be final, and the Executive hereby waives any claim resulting from the
calculation.

(c) During the term of this Agreement, the Executive shall be entitled to fringe
benefits, in each case at least equal to and on the same terms and conditions as
those attached to the Executive’s office on the date hereof, as the same may be
improved from time to time during the term of this Agreement, as well as to
reimbursement, upon proper accounting, of all reasonable expenses and
disbursements incurred by the Executive in the course of the Executive’s duties.

(d) The Company shall grant the Executive 10,000 stock options as of the
effective date of this Agreement, in accordance with the terms of the Company’s
1999 Omnibus Stock Incentive Plan.

 

2



--------------------------------------------------------------------------------

(e) The Company agrees to pay the Executive a one-time bonus of $75,000 upon the
execution of this Agreement. The Executive shall be obligated to repay said
bonus in full if his employment is terminated prior to December 31, 2004 either
by the Company for cause, or if the Executive resigns. For purposes of this
Agreement, a termination shall be deemed “for cause” (i) if the Executive
repeatedly fails to substantially perform the Executive’s duties hereunder,
other than by reason of death or disability; or (ii) if the Executive is grossly
negligent or engages in insubordination or gross misconduct in the performance
of the Executive’s duties hereunder; or (iii) the Executive engages in an act of
dishonesty, fraud, theft, misappropriation or embezzlement, or any conduct
resulting in a felony conviction; or (iv) if the Executive breaches any
provision of this Agreement; or (v) if the Executive violates any of the written
policies of the Company after written notice of the violation from the CEO or
the General Counsel of the Company.

5. Termination of Employment. The employment created hereby is at will. The
Company may terminate this Agreement by discharging the Executive. The Executive
may terminate this Agreement by resigning with four weeks notice to the Company.
Discharge or resignation may be for any reason or for no reason. If the Company
terminates this Agreement for any reason, the Executive shall be paid $97,125,
plus any compensation earned pursuant to section 4(b), above, through the date
of termination.

6. Enforceability. In the event that any provision of this Agreement is
determined to be invalid or unenforceable, the remaining terms and conditions of
this Agreement shall be unaffected and shall remain in full force and effect,
and any such determination of invalidity or enforceability shall not affect the
validity or enforceability of any other provision of this Agreement.

7. Notices. All notices which may be necessary or proper for either the Company
or the Executive to give to the other shall be in writing and shall be sent by
hand delivery, registered or certified mail, return receipt requested or
overnight courier, if to the Executive, to him at [address omitted], and, if to
the Company, to it at its principal executive offices at 520 Broadhollow Road,
Melville, NY 11747, Attention; General Counsel, and shall be deemed given when
sent. Either party may by like notice to the other party change the address at
which it is to receive notices hereunder.

8. Non-Disparagement, Non-Solicitation, Confidential Information. The Company
and the Executive agree that neither will disparage the other and that their
representatives will not disparage either party hereto. The Executive agrees
that for a period of one year following the termination of this Agreement, the
Executive will not solicit any employee of the Company to leave the Company or
hire any employee of the Company. The Company and the Executive agree to keep
the terms of this Agreement confidential except that the Executive may divulge
the terms of this Agreement to the Executive’s spouse, attorney, financial
advisor and accountant provided they agree to keep the terms of this Agreement
confidential. The Executive agrees to protect, not disclose, and not use for the
Executive’s benefit any confidential information or trade secrets belonging to
the Company, including information regarding proprietary procedures and
techniques, accounts, or personnel (excepting information that was already
disclosed by the Company or otherwise was made public other than by breach of
this Agreement by the Executive). The preceding two sentences shall not apply to
disc1osures required due to the laws or regulations of governments, or the
orders of courts having jurisdiction over the Company and the Executive. This
section 9 shall survive the termination of this Agreement.

 

3



--------------------------------------------------------------------------------

9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND BE ENFORCEABLE IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

American Home Mortgage Holdings, Inc. By:  

/s/ Alan B. Horn

Name:   Alan B. Horn Title:   General Counsel  

/s/ Robert F. Johnson, Jr.

  Robert F. Johnson, Jr.

 

4